UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 0-28536 WILHELMINA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 74-2781950 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 200 Crescent Court, Suite 1400, Dallas, Texas (Address of principal executive offices) (Zip Code) (214) 661-7488 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act:None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, Par Value $0.01 Per Share Series A Junior Participating Preferred Stock Purchase Rights (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨ Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ý Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files ).ý Yes¨ No 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer¨ Smaller Reporting Companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesý No The aggregate market value of the registrant’s outstanding Common Stock held by non-affiliates of the registrant computed by reference to the price at which the Common Stock was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter was $8,670,892. As of April 1, 2013, the registrant had 119,669,761shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Items 10, 11, 12, 13 and 14 of Part III of this Form 10-K incorporate by reference portions of an amendment to this Form 10-K or portions of a definitive proxy statement of the registrant for its Annual Meeting of Shareholders , which in either case will be filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year ended December 31, 2012. 2 WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Annual Report on Form 10-K For the Year Ended December 31, 2012 PAGE PART I ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 7 ITEM 1B. UNRESOLVED STAFF COMMENTS 7 ITEM 2. PROPERTIES 8 ITEM 3. LEGAL PROCEEDINGS 8 ITEM 4. MINE SAFETY DISCLOSURES 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 8 ITEM 6. SELECTED FINANCIAL DATA 10 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 19 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 37 ITEM 9A. CONTROLS AND PROCEDURES 38 ITEM 9B. OTHER INFORMATION 38 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 38 ITEM 11. EXECUTIVE COMPENSATION 39 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 39 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 39 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 39 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 39 SIGNATURES 45 3 PART I ITEM 1.BUSINESS FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains certain “forward-looking” statements as such term is defined in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995 and information relating to Wilhelmina International, Inc.( the “Company” or “Wilhelmina”) and its subsidiaries that are based on the beliefs of the Company’s management as well as information currently available to the Company’s management.When used in this report, the words “anticipate,” “believe,” “estimate,” “expect” and “intend” and words or phrases of similar import, as they relate to the Company or its subsidiaries or Company management, are intended to identify forward-looking statements.Such forward-looking statements include, in particular, projections about the Company’s future results, statements about its plans, strategies, business prospects, changes and trends in its business and the markets in which it operates. Additionally, statements concerning future matters such as gross billing levels, revenue levels, expense levels, and other statements regarding matters that are not historical are forward-looking statements. Management cautions that these forward-looking statements relate to future events or the Company’s future financial performance and are subject to business, economic, and other risks and uncertainties, both known and unknown, that may cause actual results, levels of activity, performance, or achievements of its business or its industry to be materially different from those expressed or implied by any forward-looking statements. Based upon changing conditions, should any one or more of these risks or uncertainties materialize, or should any underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected or intended.The Company does not undertake any obligation to publicly update these forward-looking statements.As a result, you should not place undue reliance on these forward-looking statements. DESCRIPTION OF THE WILHELMINA BUSINESS Overview The Company’s primary business is fashion model management, which is headquartered in New York City.The Company’s predecessor was founded in 1967 by Wilhelmina Cooper, a renowned fashion model, and is one of the oldest and largest fashion model management companies in the world.Since its founding, it has grown to include operations located in Los Angeles and Miami, as well as a growing network of licensees comprising leading modeling agencies in various local markets across the U.S. as well as in Panama, Thailand and Dubai.The Company provides traditional, full-service fashion model and talent management services, specializing in the representation and management of models, entertainers, artists, athletes and other talent to various customers and clients, including retailers, designers, advertising agencies and catalog companies. Organization and Operating Divisions The Company is comprised of operating companies and divisions focused on the fashion model and talent management business, as well as business areas complimentary to the fashion model and talent management business such as licensing, branding, contests, events and television.Our business is primarily focused around the following key areas: Fashion model management, Talent management, and Licensing & branding (including contests, events and television), Fashion Model Management Business Wilhelmina is focused on providing fashion modeling and talent product-endorsement services to clients such as ad agencies, branded consumer goods companies, fashion designers, magazines, retailers, department stores, product catalogs and Internet sites. 4 The fashion model management industry can be divided into many subcategories, including advertising campaigns as well as catalog, runway and editorial work.Advertising work involves modeling for advertisements featuring consumer products such as cosmetics, clothing and other items, to be placed in magazines and newspapers, on billboards and with other types of media.Catalog work involves modeling for promotional catalogs that are produced throughout the year.Runway work involves modeling at fashion shows, which primarily take place in Paris, Milan, London and New York City.Editorial work involves modeling for the cover and editorial sections of magazines. Clients pay talent for their appearance in photo shoots for magazine features, print advertising, direct mail marketing, product catalogs and Internet sites, as well as for their appearance in runway shows to present new designer collections, fit modeling, and on-location presentations and event appearances.In addition, talent may also appear in film and TV commercials. Wilhelmina develops and diversifies its talent portfolio through a combination of ongoing local, regional or international scouting and talent-search efforts to source new talent, and cooperates with other agencies that represent talent. Within its fashion model management business, Wilhelmina has two primary sources of revenue:commissions paid by models as a percentage of their gross earnings and a separate service charge, paid by clients in addition to the booking fees, calculated as a percentage of the models’ booking fees.Wilhelmina believes that its commission rates and service charge are comparable to those of its principal competitors. Wilhelmina’s fashion model management operations are organized into divisions called “boards,” each of which specializes by the type of models it represents.Wilhelmina’s boards are generally described in the table below. Board Name Location Target Market Women NYC, LA, Miami High-end female fashion models Men NYC, LA, Miami High-end male fashion models Select Men NYC Established male fashion models Select Women NYC Established female fashion models Curve NYC Full-figured female fashion models Runway and Media NYC, LA, Miami Catwalk and designer client services Lifestyle NYC, LA, Miami Commercial print bookings Fitness NYC Fit or athletic models Kids* NYC Child models * Through partial ownership of Wilhelmina Kids & Creative Management LLC Each board is headed by a director who is in charge of the agents assigned to such board.The agents of each board act both as bookers (includes promoting models, negotiating fees and contracting work) and as talent scouts/managers (includes providing models with career guidance and helping them better market themselves).Although agents individually develop professional relationships with models, models are represented by a board collectively, and not by a specific agent.Wilhelmina’s organization into boards thereby enables Wilhelmina to provide clients with services tailored to their particular needs, to allow models to benefit from agents’ specialized experience in their particular markets, and to limit Wilhelmina’s dependency on any specialty market or agent. Most senior agents are employed pursuant to employment agreements that include noncompetition provisions such as a prohibition from working with Wilhelmina’s models and clients for a certain period of time after the end of the agent’s employment with Wilhelmina. Wilhelmina typically signs its models to three-year exclusive contracts, which it actively enforces. The LW1 division, based in Los Angeles, offers models the opportunity to be showcased on TV and film through its membership in the Screen Actors Guild. Wilhelmina also owns a non-consolidated 50% interest in Wilhelmina Kids & Creative Management LLC, a New York City-based modeling agency that specializes in representing child models, from newborns to children 14 years of age. 5 Talent Management Business Wilhelmina Artist Management, LLC (“WAM”) is a talent management company that seeks to secure endorsement and spokesperson work for various high-profile talents from the worlds of sports, music and entertainment. WAM has two primary sources of revenue:commissions paid by talent as a percentage of their gross earnings and royalties or a service charge paid by clients.Over the years WAM’s roster of talent has included superstars such as Fergie, Jessica Simpson, Beyonce, Gloria Estefan, Nicole Scherzinger, Natasha Bedingfield, Olivia Palermo, Estelle, Chris Brown, Nervo and many others for whom Wilhelmina secured fashion campaigns, endorsements and marketing opportunities. WAM has secured commercial endorsements, fashion campaigns and sponsorships for its talent with clients such as Calvin Klein, Avon, Brown Shoe, Coca-Cola, SAP, General Motors, Cover Girl, Dessert Beauty, Donna Karan, Hershey’s, Hugo Boss, L’Oreal, Mattel, Nautica, Nestle, Nike, Proctor & Gamble Company and Pizza Hut. Although Wilhelmina’s fashion model management business remains its primary business, WAM plays an increasingly important role at Wilhelmina.The visibility of WAM’s talent and clients help enhance the profile and penetration of the “Wilhelmina” brand with prospective models, other talent and clients, in turn providing Wilhelmina’s fashion model management business and other complimentary businesses with significant new opportunities. The Wilhelmina Creative division represents top creative talent in the photography, styling and hair & makeup arenas. Our artists work on projects across the globe for well-known companies in the retail, pharmaceutical and music industries. In addition, their work appears in top editorial magazines and on the runways of major fashion houses. Licensing & Branding Business Wilhelmina Licensing collects third-party licensing fees in connection with the licensing of the “Wilhelmina” name.Third-party licensees include several leading fashion model agencies in local markets across the U.S. as well as in Panama, Thailand and Dubai. The film and television business consists of television syndication royalties and production series contracts.In 2005,Wilhelmina produced the television show “The Agency” for the VH1 television network.In 2007, Wilhelminaentered into an agreement with the TV Land television network to develop a television series entitled “She’s Got the Look”, which concluded its third season in 2010. Also from time to time, the Company conducts model search contests and other events in an effort to expand the Wilhelmina brand and recruit talent. Competition The fashion model management business is highly competitive.New York City, Los Angeles and Miami, as well as Paris, Milan, Sao Paulo and London, are considered the most important markets for the fashion talent management industry.Most of the leading international firms are headquartered in New York City, which is considered to be the “capital” of the global fashion industry.Wilhelmina’s principal competitors include the larger fashion model management businesses in the U.S., including DNA Model Management, Elite Model Management, Ford Models, Inc., IMG Models, Marilyn Model Agency, NEXT Model Management and Women Model Management.Apart from Wilhelmina and Paris-based and publicly-listed Elite SA, all other fashion talent management firms are privately-held. Competition also includes foreign agencies and smaller U.S. agencies in local markets that recruit local talent and cater to local market needs.Several of the larger fashion talent firms operate offices in multiple cities and countries, or alternatively have chosen to partner with local or foreign agencies to attempt to harness synergies without increasing overhead. The Company believes that its sources of revenue (mainly generated from commissions and service charges) are comparable to those of its principal competitors.Therefore, for the Company to obtain a competitive advantage, it must develop and maintain a deep pool of talent and deliver high quality service to its clients.The Company believes that through its scouting efforts, search contests, licensing network, advertising and TV shows, it is able to recruit a deeper pool of talent relative to its competitors.These recruitment tools coupled with the broad range of fashion boards available to the Company’s talent, enables the Company to develop talent and generate a broader range of revenues relative to its principal competitors.While a broad range of talent and boards provides a certain level of stability to the business, certain talent may be more inclined to work with a boutique agency which may appear to tailor more specifically to their needs. 6 Also, over its 47 years of existence, Wilhelmina has created long standing client relationships and a number of business activities related to the fashion model management business that provide exposure to diverse markets and demographics.The Company has also developed a professional workforce with years of talent management experience. Clients and Customers As of December 31, 2012, Wilhelmina had approximately 1,700 active models.Wilhelmina’s active models include Alexandra Richards, Coco Rocha, Ava Smith, Kendall Jenner, Sung Hee, Soo Joo, Patti Hansen, Ben Hill,Noah Mills, Garrett Neff, Marlon Teixeira, RJ King, Mathias Berg and Adam Senn. Wilhelmina serves approximately 2,000 external clients.Wilhelmina’s customer base is highly diversified, with no one customer accounting for more than 5% of overall gross revenues.The top 100 customers of Wilhelmina together accounted for approximately 50% of overall gross revenues during 2012. Governmental Regulations Certain jurisdictions, in which Wilhelmina operates, such as California and Florida, require that companies maintain a Talent Agency License in order to engage in the “talent agency” business.The talent agency business is generally considered the business of procuring engagements or any employment or placement of a talent, where the talent performs in his or her artistic capacity.Where required, the Wilhelmina subsidiaries operating in these jurisdictions maintain Talent Agency Licenses issued by those jurisdictions.In addition, certain Wilhelmina subsidiaries also maintain required SAG licenses issued by the Screen Actors’ Guild. EMPLOYEES As of December 31, 2012, the Company had 89 employees, 63 of whom were located in New York City, 9 of whom were located at Wilhelmina’s Miami Florida office, 14 of whom were located at Wilhelmina’s Los Angeles, California office and 3 of whom were located at the corporate headquarters in Dallas, Texas. TRADEMARKS AND LICENSING The “Wilhelmina” brand is essential to the success and competitive position of the Company.Wilhelmina’s trademark is vital to the licensing business because licensees pay for the right to use the trademark.The Company has invested significant resources in the “Wilhelmina” brands in order to obtain the public recognition that these brands currently have.Wilhelminarelies upon trademark laws, license agreements and nondisclosure agreements to protect the “Wilhelmina” brand name used in its business.Trademarks registered in the U.S. have a duration of ten years and are generally subject to an indefinite number of renewals for a like period on appropriate application. PRE-WILHELMINA The Company was incorporated in the State of Delaware in 1996. Prior to the Company’s acquisitionin February 2009 of the operating companies and divisions that conduct the fashion model management business (the “Wilhelmina Acquisition”), the Company was in a transition period during which it sought to redeploy its assets to enhance shareholder value by evaluating potential acquisition and merger candidates.During this transition period, the Company’s sole operating business represented an investment in ACP Investments, L.P. (d/b/a Ascendant Capital Partners) (“Ascendant”). Ascendant is a Berwyn, Pennsylvania based alternative asset management company whose funds have investments in long/short equity funds and which distributes its registered funds primarily through various financial intermediaries and related channels. The Company has not recorded any revenues in connection with its investment in Ascendant since July 2006. ITEM 1A.RISK FACTORS Not Applicable. ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable. 7 ITEM 2.PROPERTIES The Company’s corporate headquarters are currently located at 200 Crescent Court, Suite 1400, Dallas, Texas 75201, which are also the offices of Newcastle Capital Management, L.P. (“NCM”).NCM is the general partner of Newcastle Partners L.P. (“Newcastle”), the Company’s largest shareholder.The Company occupies a portion of NCM’s space on a month-to-month basis at $2,500 per month, pursuant to a services agreement entered into between the parties on October 1, 2006. The following table summarizes information with respect to the material facilities of the Company for leased office space and model apartments: Description of Property Area (sq. feet) Lease Expiration Office for New York-based operations – New York, NY February 28, 2021 Office for California-based operations – Los Angeles, CA June 30, 2016 Office for Florida based operations – Miami, FL October 1, 2014 Three model apartments – New York, NY Three model apartments – Los Angeles, CA Four model apartments – Miami, FL The Company believes there is sufficient office space available at favorable leasing terms both to replace existing office space and to satisfy any additional needs the Company may have as a result of future expansion. ITEM 3.LEGAL PROCEEDINGS On May 2, 2012, Sean Patterson (“Patterson”), the former President of the Company’s subsidiary, Wilhelmina International, Ltd. (“Wilhelmina International”), filed a lawsuit in the Supreme Court of the State of New York, County of New York, against the Company, Wilhelmina International and Mark Schwarz, the Company’s Chairman of the Board, alleging, among other things, breach of Patterson’s expired employment agreement with Wilhelmina International, the invalidity and unenforceability of the non-competition and non-solicitation provisions contained in the employment agreement and defamation.Patterson is also seeking a declaration that the employment agreement, including the non-competition and non-solicitation provisions contained therein, are terminated and unenforceable against him.The Company believes these claims are without merit and intends to vigorously defend itself. In October 2012, two subsidiaries of the Company received a Summons with Notice in connection with a purported class action lawsuit.According to the Notice accompanying the Summons, the purported claims arise out of, among other things, the handling and reporting of funds on behalf of models and the use of model images. Two of the Company’s subsidiaries, along with a number of other model management companies, advertising firms and others, are named as defendants.The Company believes these claims are without merit and intends to vigorously defend itself. In addition to the legal proceedings otherwise disclosed in this report, the Company is also engaged in various legal proceedings that are routine in nature and incidental to its business.None of these routine proceedings, either individually or in the aggregate, are believed, in the Company’s opinion, to have a material adverse effect on its consolidated financial position or its results of operations. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information 8 The Company’s Common Stock is currently quoted on the OTC Bulletin Board under the symbol “WHLM.OB.”The table below sets forth the high and low market prices for the Common Stock from January 1, 2011 through December 31, 2012.These price quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not necessarily represent actual transactions, and are based on information from published financial sources: High Low Year Ended December 31, 2011: 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ Year Ended December 31, 2012: High Low 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ The following table provides information regarding purchases of the Company’s Common Stock made by the Company during the fourth quarter of 2012: Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs(1) Maximum Number (or Approximate Dollar Value) of Shares that May Yet Be Purchased Under the Plans or Programs(1) October 1 – October 31, 2012 - - - November 1 – November 30, 2012 - - - December 1 – December 31, 2012 $ Total $ On August 3, 2012, the Board of Directors authorized a stock repurchase program whereby the Company may repurchase up to 10,000,000 shares of its outstanding Common Stock.The shares may be repurchased from time to time in the open market or through privately negotiated transactions at prices the Company deems appropriate.The program does not obligate the Company to acquire any particular amount of Common Stock and the program may be modified or suspended at any time at the Company’s discretion.The stock repurchase plan will be funded through the Company’s cash on hand and the Credit Agreement (as defined below). On July 31, 2012, the Companyrepurchased8,000,000 shares of its Common Stock at a price of $0.126 per share as disclosed in the Company’s Form 10-Q for the quarter ended September 30, 2012. This transaction was effected through a broker dealer making a market in the Company’s shares on behalf of an affiliate of the Company.In addition, on July 31, 2012, Newcastle purchased 14,550,047 shares of Common Stock at a price of $0.126 per share.This transaction was effected through a broker dealer making a market in the Company’s shares on behalf of an affiliate of the Company. Shareholders As of April 1, 2013, there were 119,669,761 shares of Common Stock outstanding, held by 500 holders of record.The last reported sales price of the Common Stock was $0.17 per share on March 28, 2013. Dividend Policy The Company has not declared or paid any cash dividends on its Common Stock during the past two completed fiscal years.The Company has a credit facility (the “Credit Agreement”) with Amegy Bank National Association (“Amegy”), which contains a covenant which could limit its ability to pay dividends on the Common Stock. 9 ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of the Company’s financial condition and results of operations comparing the calendar years ended December 31, 2012 and 2011.You should read this section in conjunction with the Company’s Consolidated Financial Statements and the Notes thereto that are incorporated herein by reference and the other financial information included herein and the notes thereto. OVERVIEW The Company’s primary business is fashion model management, which is headquartered in New York City.The Company’s predecessor was founded in 1967 by Wilhelmina Cooper, a renowned fashion model, and is one of the oldest, best known and largest fashion model management companies in the world.Since its founding, it has grown to include operations located in Los Angeles and Miami, as well as a growing network of licensees comprising leading modeling agencies in various local markets across the U.S., as well as in Panama, Thailand and Dubai.The Company provides traditional, full-service fashion model and talent management services, specializing in the representation and management of models, entertainers, artists, athletes and other talent to various customers and clients, including retailers, designers, advertising agencies and catalog companies. The business of talent management firms, such as Wilhelmina, depends heavily on the state of the advertising industry, as demand for talent is driven by Internet, print and TV advertising campaigns for consumer goods and retail clients. Wilhelmina believes it has strong brand recognition which enables it to attract and retain top agents and talent to service a broad universe of clients. In order to take advantage of these opportunities and support its continued growth, the Company will need to continue to successfully allocate resources and staffing in a way that enhances its ability to respond to these new opportunities. The Company continues to focus on cutting costs, recruiting top agents when available and scouting and developing new talent. Although Wilhelmina has a large and diverse client base, it is not immune to global economic conditions. Wilhelmina closely monitors economic conditions, client spending and other factors and continually looks for ways to reduce costs, manage working capital and conserve cash.There can be no assurance as to the effects on Wilhelmina of future economic circumstances, client spending patterns, client credit worthiness and other developments and whether, or to what extent, Wilhelmina’s efforts to respond to them will be effective. Trends and Opportunities The Company expects that the combination of Wilhelmina’s main operating base in New York City, the industry’s capital, with the depth and breadth of its talent pool and client roster and its diversification across various talent management segments, together with its geographical reach should make Wilhelmina’s operations more resilient to industry changes and economic swings than those of many of the smaller firms operating in the industry.Similarly, in the segments where Wilhelmina competes with other leading full service agencies, Wilhelmina competed successfully in 2012. With total advertising expenditures on major media (newspapers, magazines, television, cinema, outdoor and Internet) amounting to approximately $165 billion in 2011 and $172 billion 2012, North America is by far the world’s largest advertising market.For the fashion talent management industry, including Wilhelmina, advertising expenditures on magazines, television, Internet and outdoor are of particular relevance. 10 Due to the increasing ubiquity of the Internet as a standard business tool, the Company has increasingly sought to harness the opportunities of the Internet and other digital media to improve their communications with clients and to facilitate the effective exchange of fashion model and talent information.The Company continues to make significant investments in technology (including developing in-house art and social media departments) in pursuit of gains in efficiency and better communications with customers.At the same time, the Internet presents challenges for the Company, including (i)the cannibalization of traditional print advertising business and (ii)pricing pressures with respect to photo shoots and client engagements. Strategy Management’s strategy is to increase value to shareholders through the following initiatives: develop Wilhelmina into a global brand; expand the women’s high end fashion board; expand the WAM (artist management) business; strategic acquisitions; licensing the “Wilhelmina” name to leading model management agencies; licensing the “Wilhelmina” brand in connection with consumer products, cosmetics and other beauty products; promoting model search contests, and events and partnering on media projects (television, film, books, etc.). RESULTS OF OPERATIONS OF THE COMPANY FOR THE YEAR ENDED DECEMBER 31, 2, 2011 The key financial indicators that the Company reviews to monitor the business are gross billings, revenues, model costs, operating expenses and cash flows. The Company analyzes revenue by reviewing the mix of revenues generated by the different “boards” (each a specific division of the fashion model management operations which specializes by the type of model it represents (Women, Men, Select, Media, Runway, Curve, Lifestyle, Kids, etc.)) of the business, revenues by geographic locations and revenues from significant clients.Wilhelmina has three primary sources of revenue: revenues from principal relationships whereby the gross amount billed to the client is recorded as revenue, when the revenues are earned and collectability is reasonably assured; revenues from agent relationships whereby the commissions paid by models as a percentage of their gross earnings are recorded as revenue when earned and collectability is reasonably assured; and separate service charges, paid by clients in addition to the booking fees, which are calculated as a percentage of the models’ booking fees and are recorded as revenues when earned and collectability is reasonably assured. See Critical Accounting Policies - Revenue Recognition.Gross billings are an important business metric that ultimately drive revenues, profits and cash flows. Because Wilhelmina provides professional services, salary and service costs represent the largest part of the Company’s operating expenses.Salary and service costs are comprised of payroll and related costs and T&E (travel, meals and entertainment) to deliver the Company’s services and to enable new business development activities. 11 Analysis of Consolidated Statements of Operations and Gross Billings Percent Change Year ended December 31, 2012 vs 2011 GROSS BILLINGS % Revenues % License fees and other income % TOTAL REVENUES % Model costs % REVENUES NET OF MODEL COSTS % GROSS PROFIT MARGIN % % Salaries and service costs % Office and general expenses % Amortization and depreciation %) Corporate overhead % OPERATING INCOME %) OPERATING MARGIN % % Miami earn-out fair value adjustment - ) Interest income % Interest expense ) ) % Equity Earnings in affiliate % INCOME BEFORE INCOME TAXES %) Income taxes %) Effective tax rate % % NET INCOME %) Gross Billings Generally, the Company’s gross billings fluctuate in response to its clients’ willingness to spend on advertising and the Company’s ability to have the desired talent available. During the year ended December 31, 2012, the Company experienced relatively flat gross billings across the core modeling business, which was offset by a significant year over year increase in the gross billings of the WAM business. Gross billings of the WAM division represented approximately 16% of total gross billings for the year ended December 31, 2012, compared to approximately 10% for the year ended December 31, 2011. During the year ended December 31, 2012, gross billings of the various boards of the core modeling business experienced positive growth ranging from 4% to 44%, and three boards experienced negative growth ranging from 6% to 31%, compared to the year ended December 31, 2011. Revenues The increase in revenues for the year ended December 31, 2012 is attributable to the recognition of revenues previously deferred. During April 2012, the Company reached an agreement with a former talent with respect to the modification of payment direction terms under various contracts negotiated by the Company between such talent, certain customers and, in some cases, the Company.In connection with such modifications (which did not change amounts to which the Company is entitled in respect of such agreements), the Company and the former talent also executed mutual obligation releases relating to the parties’ former representation arrangements. In connection withthe foregoing contracts, the Company was carrying deferred revenues of approximately $716,000 (of which approximately $458,000were scheduled to be recognized during the year ended December 31, 2012 in the absence of agreement),all of which were recognized during April 2012. In addition, revenues during the year ended December 31, 2012 increased at a rate less than the rate of the increase in gross billings over the year ended December 31, 2011 as a result of a larger percentage of total revenues being derived from relationships which required the reporting of revenues net (as an agent) versus gross (as a principle). Typically, relationships in the core modeling business are determined to be principal relationships and therefore require the reporting of revenues on a gross basis.Relationships in the WAM business are usually determined to be agent relationships, which require the reporting of revenues on a net basis. 12 License Fees and Other Income License fees and other income include the following: · Product licensing agreements between the Company, its clients and talent, whereby the Company participates in the sharing of royalties.During the year ended December 31, 2012, royalties from these licensing agreements totaled approximately $1,252,000, compared to $880,000 for the year ended December 31, 2011. · An agreement between the Company and an unconsolidated affiliate to provide management and administrative services, as well as sharing of space.For each of the years ended December 31, 2012 and December 31, 2011, management fee and rental income from the unconsolidated affiliate amounted to approximately $110,000. · Franchise revenues from independently owned model agencies that use the Wilhelmina trademark name and various services provided by the Company.During the year ended December 31, 2012, franchise fees totaled approximately $274,000, compared to $171,000 for the year ended December 31, 2011. · Fees derived from participants in the Company’s model search contests, events and television syndication royalties. Gross Profit Margin Fluctuations in gross profit margin, between periods, is predominantly due to the following: · The mix of revenues being derived from talent relationships, which require the reporting of revenues gross (as a principal) versus net (as an agent). Model costs consist of costs associated with relationships with models where the key indicators suggest that the Company acts as a principal. · An increase or decrease in mother agency fees, relative to model costs. · An increase or decrease in the rate of recovery of advances to models (for the cost of producing initial portfolios and other out-of-pocket costs). These costs are expensed as incurred and repayments of such costs are credited to model costs in the period received. During the year ended December 31, 2012, mother agency fees increased relative to model costs, when compared to the year ended December 31, 2011. Also the rate of recovery of certain costs advanced to models declined slightly for the year ended December 31, 2012 when compared to the year ended December 31, 2011. Salaries and Service Costs Salaries and service costs consist of payroll and related costs and T&E (travel, meals and entertainment) costs required to deliver the Company’s services to its customers and talent.The following factors contributed to the changes in salaries and services costs when comparing the year ended December 31, 2012 to the year ended December 31, 2011: · During the year ended December 31, 2012, the Company paid compensation costs of approximately $540,000, in connection with certain non-compete and contractual arrangements of former employees. · During the year ended December 31, 2012, the Company experienced decreased T&E costs in connection with delivering services to its customers and models. · The Company also incurred less incentive compensation for the year ended December 31, 2012, as compared to the year ended December 31, 2011, due to a decline in the achievement of performance targets by certain employees. 13 During the year ended December 31, 2012, salaries and service costs as a percentage of revenues were approximately 18.0% (17.1% after deducting compensation costs in connection with employment contracts for certain former employees), compared to approximately 17.1% duringthe year ended December 31, 2011. Office and General Expenses Office and general expenses consist of office and equipment rents, advertising and promotion, insurance expenses, administration and technology cost.These costs are less directly linked to changes in the Company’s revenues than are salaries and service costs. During the year ended December 31, 2012, office and general expenses increased, when compared to the year ended December 31, 2011, due to costs associated with legal and professional fees, technology, and leases associated with equipment and property. The Company continues to invest in technology, equipment and property to improve delivery of model management services to its talent. The amount of office and general expenses represented 6.0% of revenues for the year ended December 31, 2012, compared to 5.3% for the year ended December 31, 2011. Operating Margin Operating margins declined for the year ended December 31, 2012, when compared to the year ended December 31, 2011, mostly as a result of increases in salaries and service costs and office and general expenses. Amortization and Depreciation Depreciation and amortization expense is incurred with respect to certain assets, including computer hardware, software, office equipment, furniture, and other intangibles.During the year ended December 31, 2012, depreciation and amortization expense totaled $1,564,000 (of which $ 1,437,000 relates to amortization of intangibles acquired in connection with the Wilhelmina Acquisition), compared to $1,642,000 during the year ended December 31, 2011 (of which $1,540,000 relates to amortization of intangibles acquired in connection with the Wilhelmina Acquisition).Fixed asset purchases totaled approximately $102,000 and $354,000 during the year ended December 31, 2012 and December 31, 2011, respectively. The majority of fixed asset purchases during 2011 related to leasehold improvements and the purchase of furniture for the Los Angeles office. Corporate Overhead Corporate overhead expenses include public company costs, director and executive officer compensation, directors’ and officers’ insurance, legal, audit and professional fees, corporate office rent and travel.Corporate overhead remained relatively unchanged for the year ended December 31, 2012, when compared to the year ended December 31, 2011. Asset Impairment Charge Each reporting period, the Company assesses whether events or circumstances have occurred which indicate that the carrying amount of an intangible asset exceeds its fair value.If the carrying amount of the intangible asset exceeds its fair value, an asset impairment charge will be recognized in an amount equal to that excess. No asset impairment charges were incurred during the year ended December 31, 2012 and December 31, 2011. Interest Expense The increase in interest expense for the year ended December 31, 2012, when compared to the year ended December 31, 2011, is the result of an increase in average borrowings, somewhat offset by lower borrowing costs. 14 Income Tax Expense During the year ended December 31, 2012, the Company’s combined federal and state effective tax rate was approximately 28.3%. Generally, the Company’s combined effective tax rate is high relative to reported net income as a result of certain amounts of amortization expense and corporate overhead not being deductible or attributable to states in which it operates. The Company operates in three states which have relatively high tax rates, California, New York and Florida. In addition, the Company’s effective tax rate would be higher if it were not for federal net operating loss carryforwards available to offset current federal taxable income. As of December 31, 2012, the Company had federal income tax loss carryforwards of approximately $5,000,000, which begin expiring in 2019. Realization of the Company’s carryforwards is dependent on future taxable income. A portion of the Company’s net operating loss carryforwards were utilized to offset taxable income generated during the year ended December 31, 2012 and December 31, 2011. A valuation allowance has been recorded to reflect the tax effect of the net loss carryforwards not used to offset a portion of the deferred tax liability resulting from the Wilhelmina Acquisition. Ownership changes, as defined in the Internal Revenue Code, may have limited the amount of net operating loss carryforwards that can be utilized annually to offset future taxable income. Subsequent ownership changes could further affect the limitation in future years. Liquidity and Capital Resources The Company’s cash balance decreased to $1,145,000 at December 31, 2012, from $3,128,000 at December 31, 2011. For the year ended December 31, 2012, cash flow from operations of approximately $331,000 (before payment of the Company’s earn-out obligations relating to operating results of Wilhelmina Miami, Inc., a subsidiary of the Company (“Wilhelmina Miami”), in connection with the Wilhelmina Acquisition (the “Miami Earnout”)) was more than offset by an amount of approximately $1,735,000 paid towards the Miami Earnout obligation. Also during the year ended December 31, 2012, cash balances were impacted by net borrowings of $750,000 under the Credit Agreement, the proceeds of which, plus cash balances, were used to repurchase 9,770,991 shares of Common Stock, at an average price of $0.126 per share, for a total of approximately $1,227,000. The Company’s primary liquidity needs are for financing working capital associated with the expenses it incurs in performing services under its client contracts. Generally, the Company incurs significant operating expenses with payment terms shorter than its average collections on billings. Amegy Credit Agreement On April 29, 2011, the Company closed the Credit Agreement for a new $500,000 revolving credit facility with Amegy. Borrowings under the facility are to be used for working capital and other general business purposes of the Company. The Credit Agreement contains certain representations and warranties and affirmative and negative covenants. Amounts outstanding under the Credit Agreement may be accelerated and become immediately due and payable upon the occurrence of an event of default. All indebtedness and other obligations of the Company under the Credit Agreement are secured by all of the assets of the Company and its subsidiaries, provided, however, that the collateral does not include the intellectual property of the Company or the stock or equity interests in the Company’s subsidiaries. On January 12, 2012, the Company executed and closed an amendment (the “Credit Agreement Amendment”) to its revolving Credit Agreement with Amegy. Under the terms of the Credit Agreement Amendment, which was effective as of January 1, 2012, (1) total availability under the revolving credit facility was increased to $1,500,000 (from $500,000), (2) the borrowing base was modified to 65% (from 80%) of eligible accounts receivable (as defined in the Credit Agreement) and (3) the Company’s minimum net worth covenant was increased to $21,250,000 (from $20,000,000). In addition, the maturity date of the facility was extended to December 31, 2012. The parties also executed an amendment to their pledge and security agreement (“Security Agreement Amendment”) to reflect the execution of the Credit Agreement Amendment. The Company’s obligation to repay advances under the amended facility is evidenced by an amended and restated promissory note. 15 On October 24, 2012, the Company executed and closed the second amendment (the “Second Credit Agreement Amendment”) to its revolving Credit Agreement with Amegy, which, amended and replaced the terms amended by the Credit Agreement Amendment. Under the terms of the Second Credit Agreement Amendment, (1) total availability under the revolving credit facility was increased to $5,000,000 (from $1,500,000), (2) the borrowing base was modified to 75% (from 65%) of eligible accounts receivable (as defined in the Credit Agreement) and (3) the Company’s minimum net worth covenant was increased to $22,000,000 (from $21,250,000). In addition, the maturity date of the facility was extended to October 15, 2015 (from December 31, 2012).The Company’s obligation to repay advances under the amended facility is evidenced by a second amended and restated promissory note (the “Second Amended and Restated Promissory Note”).Under the terms of the Second Amended and Restated Promissory Note, the interest rate on borrowings was reduced to the prime rate plus 1% (from prime plus 2%) and a minimum interest rate (formerly 5%) was eliminated. As of March 29, 2013, the Company had outstanding borrowings of $1,500,000 under the Credit Agreement. Earn Out The Miami Earnout, payable in connection with the Wilhelmina Acquisition, had a final value of $2,244,000. As of December 31, 2012, the Company had paid approximately $1,735,000 of the Miami Earnout liability, with the remaining amount of approximately $509,000, net of indemnity claims for which certain of the selling parties in the Wilhelmina Acquisition retain responsibility. During March 2013, the Company offset approximately $446,000 of the Company’s remaining approximately $509,000 earn-out obligation (as of December 31, 2012) for losses incurred in the settlement of foreign withholding claims for tax years 2006 and 2008, leaving a balance of approximately $63,000 which is owed to the shareholders of Wilhelmina Miami.See Note 7 to the Consolidated Financial Statements. Employee Termination On February 24, 2012, the employment of Patterson as President of Wilhelmina International was terminated for cause. Over the course of several weeks following the departure of Patterson, five agents resigned from the Company to pursue other interests. The Company has hired several agents and an executive vice president to replace all of these positions. During the year ended December 31, 2012, the Company paid compensation costs of approximately $540,000, in connection with certain non-compete and contractual arrangements of former employees. Patterson has made certain claims in connection with his termination of employment. The Company believes these claims are without merit and intends to vigorously defend itself. During the year ended December 31, 2012, an option grant for 2,000,000 shares previously awarded to Patterson terminated, as provided for in the option agreement, as a result of the termination of employment of Patterson. 16 Off-Balance Sheet Arrangements As of December 31, 2012 and 2011, the Company had $222,000 of restricted cash that serves as collateral for an irrevocable standby letter of credit. The letter of credit serves as additional security under the lease extension relating to the Company’s office space in New York City that expires February 2021. Effect of Inflation Inflation has not been a material factor affecting the Company’s business.General operating expenses, such as salaries, employee benefits, insurance and occupancy costs, are subject to normal inflationary pressures. Critical Accounting Policies Revenue Recognition In compliance with generally accepted accounting principles (“GAAP”) when reporting revenue gross as a principal versus net as an agent, the Company assesses whether it, the model or the talent is the primary obligor.The Company evaluates the terms of its model, talent and client agreements as part of this assessment.In addition, the Company gives appropriate consideration to other key indicators such as latitude in establishing price, discretion in model or talent selection and credit risk the Company undertakes.The Company operates broadly as a modeling agency and in those relationships with models and talent where the key indicators suggest the Company acts as a principal, the Company records the gross amount billed to the client as revenue when earned and collectability is reasonably assured and the related costs incurred to the model or talent as model or talent cost.In other model and talent relationships, where the Company believes the key indicators suggest it acts as an agent on behalf of the model or talent, the Company records revenue net of pass-through model or talent cost. The Company also recognizes management fees as revenues for providing services to other modeling agencies as well as consulting income in connection with services provided to a television production network according to the terms of the contract.The Company recognizes royalty income when earned based on terms of the contractual agreement.Revenues received in advance are deferred and amortized using the straight-line method over periods pursuant to the related contract. The Company also records fees from licensees when the revenues are earned and collectability is reasonably assured. Advances to models for the cost of producing initial portfolios and other out-of-pocket costs are expensed to model costs as incurred.Any repayments of such costs are credited to model costs in the period received. Goodwill and Intangible Assets Goodwill and intangible assets consist primarily of goodwill and buyer relationships resulting from a business acquisition.Goodwill and intangible assets with indefinite lives are no longer subject to amortization, but rather to an annual assessment of impairment by applying a fair-value based test. Management’s assessments of the recoverability and impairment tests of goodwill and intangible assets involve critical accounting estimates.These estimates require significant management judgment, include inherent uncertainties and are often interdependent; therefore, they do not change in isolation.Factors that management must estimate include, among others, the economic life of the asset, sales volume, prices, inflation, cost of capital, marketing spending, tax rates and capital spending.These factors are even more difficult to predict when global financial markets are highly volatile.When performing impairment tests, the Company estimates the fair values of the assets using management's best assumptions, which it believes would be consistent with what a hypothetical marketplace participant would use.Estimates and assumptions used in these tests are evaluated and updated as appropriate.The variability of these factors depends on a number of conditions, including uncertainty about future events, 17 and thus the accounting estimates may change from period to period.If other assumptions and estimates had been used when these tests were performed, impairment charges could have resulted. Business Combinations In a business combination, contingent consideration or earn outs will be recorded at their fair value at the acquisition date.Except in bargain purchase situations, contingent consideration typically will result in additional goodwill being recognized.Contingent consideration classified as an asset or liability will be adjusted to fair value at each reporting date through earnings until the contingency is resolved. These estimates are subject to change upon the finalization of the valuation of certain assets and liabilities and may be adjusted. At the date of the Wilhelmina Acquisition, GAAP provided that acquisition transaction costs, such as certain investment banking fees, due diligence costs and attorney fees were to be recorded as a reduction of earnings in the period they are incurred.Prior to January 1, 2009, in accordance with GAAP existing at that time, the Company included acquisition transaction costs in the cost of the acquired business.On February 13, 2009, the Company closed the Wilhelmina Acquisition, and therefore, recorded all previously capitalized acquisition transaction costs of approximately $849,000 as an expense for the year ended December 31, 2008. Management is required to address the initial recognition, measurement and subsequent accounting for assets and liabilities arising from contingencies in a business combination, and requires that such assets acquired or liabilities assumed be initially recognized at fair value at the acquisition date if fair value can be determined during the measurement period.If the acquisition date fair value cannot be determined, the asset acquired or liability assumed arising from a contingency is recognized only if certain criteria are met.A systematic and rational basis for subsequently measuring and accounting for the assets or liabilities is required to be developed depending on their nature. Income Taxes Income taxes are accounted for under the asset and liability method.Deferred income tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards.Deferred income tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred income tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.The Company continually assesses the need for a tax valuation allowance based on all available information.As of December 31, 2012, and as a result of this assessment, the Company does not believe that its deferred tax assets are more likely than not to be realized.In addition, the Company continuously evaluates its tax contingencies. Accounting for uncertainty in income taxes recognized in an enterprise’s financial statements requires a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.Also, consideration should be given to de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and 18 transition.There was no change to the net amount of assets and liabilities recognized in the consolidated balance sheets as a result of the Company’s tax positions. Basis of Presentation The financial statements include the consolidated accounts of Wilhelmina and its wholly owned subsidiaries.All significant inter-company accounts and transactions have been eliminated inconsolidation. Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are accounted for at fair value, do not bear interest and are short-term in nature.The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability to collect on accounts receivable.Based on management’s assessment, the Company provides for estimated uncollectible amounts through a charge to earnings and a credit to the valuation allowance.Balances that remain outstanding after the Company has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to accounts receivable.The Company generally does not require collateral. New Accounting Pronouncements Any new applicable accounting pronouncements have been listed in Note 2 of the Consolidated Financial Statements, which is incorporated herein by reference. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not Applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The Consolidated Financial Statements of the Company and the related report of the Company’s independent registered public accounting firm thereon, are included in this report at the page indicated. Page Reports of Independent Registered Public Accounting Firms 20 Consolidated Balance Sheets as of December 31, 2012 and 2011 22 Consolidated Statements of Operations for the Years Ended December 31, 2012 and 2011 23 Consolidated Statements of Shareholders’ Equity for the Years Ended December 31, 2012 and 2011 24 Consolidated Statements of Cash Flows for the Years Ended December 31, 2012 and 2011 25 Notes to Consolidated Financial Statements 26 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Wilhelmina International, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheet of Wilhelmina International, Inc. and Subsidiaries (the “Company”) as of December 31, 2012, and the related consolidated statements of operations, shareholders’ equity, and cash flows for the year then ended. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Wilhelmina International, Inc. and Subsidiaries as of December 31, 2012, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Montgomery, Coscia & Greilich, L.L.P. Plano, Texas April 1, 2013 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Wilhelmina International, Inc. We have audited the accompanying consolidated balance sheet of Wilhelmina International, Inc. (a Delaware corporation) and Subsidiaries as of December 31, 2011, and the related consolidated statements of operations, shareholders’ equity and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (U.S.). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Wilhelmina International, Inc. and Subsidiaries as of December 31, 2011, and the consolidated results of their operations and their consolidated cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Burton McCumber & Cortez, L.L.P. Brownsville, Texas April 1, 2012 21 WILHELMINA INTERNATIONAL CONSOLIDATED BALANCE SHEETS December 31, (In thousands, except share data) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $760 and $760 Indemnification receivable Deferred tax asset Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $353 and $226 Trademarks and trade names with indefinite lives Other intangibles with finite lives, net of accumulated amortization of$6,456 and $5,019 Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Due to models Deferred revenue - Foreign withholding claim subject to indemnification Amegy credit facility - Earn outliability Total current liabilities Long term liabilities Amegy credit facility - Deferred revenue, net of current portion - Deferred income tax liability Total long-term liabilities Total liabilities Shareholders’ equity: Preferred stock, $0.01 par value, 10,000,000 shares authorized; none outstanding - - Common stock, $0.01 par value, 250,000,000 shares authorized; 119,669,761 and 129,440,752 shares issued and outstanding at December 31, 2012 and 2011 Treasury stock (9,770,991 and 0 shares in 2012 and 2011), at cost ) - Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements 22 WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Statements of Operations Years ended December 31, (In thousands, except per share data) Revenues Revenues $ $ License fees and other income Total revenues Model costs Revenues net of model costs Operating expenses Salaries and service costs Office and general expenses Amortization and depreciation Corporate overhead Total operating expenses Operating income Other income (expense): Miami earn-out fair value adjustment - ) Equity Earnings in Wilhelmina Kids & Creative Mgmt, LLC 56 25 Interest income 8 6 Interest expense ) ) Total other income (expense) 20 ) Income before provision for income taxes Provision for income taxes Current ) ) Deferred - - ) ) Net income applicable to common stockholders $ $ Basic and diluted income per common share $ $ Weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements 23 WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY For the Years Ended December 31, 2012 and 2011 (In thousands) Additional Accumu Common Stock Treasury Stock Paid-in lated Shares Amount Shares Amount Capital Deficit Total Balances at December 31, 2010 $ - $
